  Case 8:19-cv-01203-JVS-DFM Document 21 Filed 08/19/19 Page 1 of 1 Page ID #:316

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-01203JVS(DFMx)                                                Date     August 19, 2019

 Title             Will Kaupelis, et al v Harbor Freight Tools, USA, Inc


 Present: The                    James V. Selna, US District Court Judge
 Honorable
                         Lisa Bredahl                                                 Sharon Seffens
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                           Joel Smith                                                 Daniel Herling
 Proceedings:           Scheduling Conference

        Cause called and counsel make their appearances. The Court and counsel confer.                   The Court
sets the case management dates with the agreement of counsel as follows:

                            Jury Trial                              November 10, 2020 at 8:30 a.m.
                             File Findings of Fact and Conclusions of Law by November 2, 2020
                            Final PreTrial Conference               October 26, 2020 at 11:00 a.m.
                              File PreTrial Documents not later than October 19, 2020
                              File motions in limine not later than September 28, 2020
                            Discovery Cut-off                       July 27, 2020
                            Expert Discovery Cut-off                August 10, 2020
                              Initial disclosure of Experts not later than June 29, 2020
                              Rebuttal disclosure of Experts not later than July 20, 2020
                            Law and Motion Cut-off                  September 21, 2020 at 1:30 p.m.
                               Motions to be filed and served not later than August 24, 2020
                               Class Certification Motion to be filed by March 2, 2020

         Counsel inform the Court that their selection for a settlement procedure pursuant to Local Rule
16-15 is ADR #3, private mediation. The Court orders that any settlement discussions shall be
completed not later than June 5, 2020. Counsel shall file a Joint Report of the parties regarding outcome
of settlement discussions, the likelihood of possible further discussions and any help the Court may
provide with regard to settlement negotiations not later than seven (7) days after the settlement
conference.
         At the request of Counsel, the motion to dismiss set for September 16, 2019 is continued to
September 23, 2019 at 1:30 p.m.

cc: ADR
                                                                                                  0       :     05

                                                               Initials of Preparer         lmb


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
